Per Curiam.
“Before an applicant can have obstructions removed from a private way, he must show not only that there has been an uninterrupted use for more than seven years, but that it is not more than fifteen feet wide, that he has kept it open and in repair, and that it is the same fifteen feet originally appropriated.” Collier v. Farr, 81 Ga. 749 (7 S. E. 860); Holloway v. Birdsong, 139 Ga. 316 (77 S. E. 146). There was no evidence introduced by the applicant going to show that the road from which it was sought to have the obstructions removed was not more than fifteen feet wide; and it was .error for the court to refuse to sustain the certiorari.

Judgment reversed.


All the Justices concur.